Citation Nr: 1333271	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as due to a disorder manifested by dizziness and loss of balance.

2.  Entitlement to service connection for a disorder manifested by dizziness and loss of balance, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or inservice noise exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, and service connection for a disorder manifested by dizziness and loss of balance.  He contends that he developed a psychiatric disorder secondary to his service-connected disabilities.  He also attributes his current psychiatric disorder to his disorder manifested by dizziness and loss of balance, as well as his hyperacusis.

As for his disorder manifested by dizziness and loss of balance, the Veteran claims that this condition is the result of nerve damage caused by medication prescribed to him for treatment of his service-connected left shoulder disability.  Alternatively, he attributes this condition to his inservice noise exposure, as well as his hyperacusis.

The Board's December 2010 remand directed the RO to obtain the Veteran's pertinent records from the Social Security Administration, as well as his updated private and VA treatment records.  The Board's remand also directed the RO to schedule the Veteran for the appropriate examination to determine the current existence and etiology of any disorder manifested by dizziness and loss of balance.  After completing the above actions, and any other development indicated, the RO was to readjudicate both claims on appeal.

After having obtained additional records as directed by the Board's December 2010 remand, the RO failed to readjudicate the Veteran's claim of entitlement to service connection for a disorder manifested by dizziness and loss of balance, to include as due to nerve damage caused by medication for his service-connected left shoulder disability and/or his inservice noise exposure.  The February 2012 Supplemental Statement of the Case solely addressed the issue of entitlement to service connection for a psychiatric disorder, to include as due to a disorder manifested by dizziness and loss of balance.  Given the receipt of new pertinent evidence, the intertwined nature of the issues on appeal, and the Board's prior remand directing it do so, the RO must issue an supplemental statement of the case addressing all of the issues remaining on appeal. Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 19.31 (2013).
 
During the course of this appeal, the Veteran raised a claim seeking service connection for hyperacusis, to include as due to nerve damage caused by medication for service-connected left shoulder disability and/or inservice noise exposure.  He also raised the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  Both of these issues were referred to the RO for adjudication in the Board's December 2010 remand.  No action has been taken by the RO on either issue.  

A private treatment report from J.E., M.D., dated in June 2008, indicates that there may be a causal relationship between the Veteran's hyperacusis and his current psychiatric disability.  In March 2011, the Veteran underwent a VA examination for mental disorders.  Following a mental status examination, the report listed diagnoses of generalized anxiety disorder, with panic attacks and depressed mood.  The VA examiner stated, "[i]t is clear that the Veteran experiences severe anxiety about his physical ailments."  The VA examiner then opined that it was "less likely than not" that the Veteran's generalized anxiety was related to his military service.  In support of his opinion, the VA examiner noted that it had not been determined that the Veteran's physical symptoms, including dizziness, vertigo, hyperacusis and nausea, were secondary to his treatment for a shoulder disability.

Accordingly, the Veteran's claims seeking service connection for hyperacusis and a right knee disability are intertwined with the issues currently being considered on appeal.  Accordingly, both issues must be adjudicated by the RO prior to the Board rendering a final decision on the issue of entitlement to service connection for a psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the Veteran must be scheduled for a new VA examination to determine whether his current generalized anxiety disorder with panic attacks and depressed mood was caused or aggravated by his service-connected disabilities and those being further considered herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  Take all appropriate actions required to adjudicate the raised claims of: (1) entitlement to service connection for hyperacusis, to include as due to nerve damage caused by medication  for service-connected left shoulder disability and/or inservice noise exposure; and (2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  The Veteran must be informed in writing of the resulting decision and his associated appellate rights.  These issues are not on appeal unless there is a notice of disagreement and a substantive appeal filed. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims since January 2012.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Only after completing the above, the Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found or previously diagnosed is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

